

 
Exhibit 10.1
 


 


 


 


 
OTTER TAIL CORPORATION
NONQUALIFIED RETIREMENT PLAN
2011 RESTATEMENT
 
 
 
 
 
 
 
 
 

        Prepared By:         Leonard, Street and Deinard         Professional
Association/AMB         150 S. Fifth Street #2300         Minneapolis, MN 55402
         (612) 335-1500

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
TABLE OF CONTENTS
 
 
ARTICLE 1.
DEFINITIONS, GENDER, AND NUMBER.
    1              
Section 1.1.
Definitions
    1              
Section 1.2.
Gender and Number
    14              
ARTICLE 2.
DEFERRED COMPENSATION ACCOUNTS
    14              
Section 2.1.
Establishment of Accounts
    14              
Section 2.2.
Property of Company
    14              
ARTICLE 3.
PARTICIPATION
    14              
Section 3.1.
Who May Participate
    14              
Section 3.2.
Time and Conditions of Participation
    14              
Section 3.3.
Termination of Participation
    15              
Section 3.4.
Missing Persons
    15              
Section 3.5.
Relationship to Other Plans
    16              
ARTICLE 4.
ENTRIES TO THE ACCOUNT
    16              
Section 4.1.
Deferrals
    16              
Section 4.2.
Company Contributions
    18              
Section 4.3.
Disability
    18              
Section 4.4.
Change in Eligibility Status
    19              
Section 4.5.
Allocation to Accounts
    19              
Section 4.6.
Earnings Crediting
    19              
ARTICLE 5.
DISTRIBUTION OF BENEFITS
    21              
Section 5.1.
Election of Benefit Commencement
    21              
Section 5.2.
Benefit Commencement
    22              
Section 5.3.
Form of Benefit Payment
    25              
Section 5.4.
Death Benefits
    26              
Section 5.5.
Change in Elections
    27              
Section 5.6.
Confidentiality
    28              
Section 5.7.
Competition
    29              
Section 5.8.
Forfeiture for Cause
    30              
Section 5.9.
Minimum Amount and Frequency of Payments
    30              
Section 5.10.
Section 162(m) of the Code
    30              
Section 5.11.
Acceleration of Distributions
    31              
Section 5.12.
Unforeseeable Emergencies
    31              
Section 5.13.
Deferred Election Termination
    32              
Section 5.14.
Limitation on Payment
    32  

 
 
 
i
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

           
Section 5.15.
Delay of Distribution
    32              
Section 5.16.
Distributions on Plan Termination
    33              
Section 5.17.
Claims Procedure
    33              
ARTICLE 6.
FUNDING
    38              
Section 6.1.
Source of Benefits.
    38              
Section 6.2.
No Claim on Specific Assets
    38              
ARTICLE 7.
ADMINISTRATION AND FINANCES
    38              
Section 7.1.
Administration
    38              
Section 7.2.
Powers of Committee
    38              
Section 7.3.
Actions of the Committee
    39              
Section 7.4.
Delegation
    39              
Section 7.5.
Reports and Records
    40              
ARTICLE 8.
AMENDMENTS AND TERMINATION.
    40              
Section 8.1.
Amendments
    40              
Section 8.2.
Termination
    40              
ARTICLE 9.
MISCELLANEOUS
    42              
Section 9.1.
No Guarantee of Employment
    42              
Section 9.2.
Release
    43              
Section 9.3.
Notices
    43              
Section 9.4.
Nonalienation
    43              
Section 9.5.
Tax Liability
    44              
Section 9.6.
Parachute and Other Payments
    44              
Section 9.7.
Indemnification
    44              
Section 9.8.
Captions
    44              
Section 9.9.
Applicable Law
    44              

 

ii
 
 
 
 

--------------------------------------------------------------------------------

 


 
OTTER TAIL CORPORATION
NONQUALIFIED RETIREMENT PLAN
2011 RESTATEMENT
 
Effective January 1, 2005, the Otter Tail Corporation Revised Nonqualified
Retirement Plan became effective. This document restates the Plan as the “Otter
Tail Corporation Nonqualified Retirement Plan 2011 Restatement,” generally
effective January 1, 2011, except as otherwise set forth herein. This
restatement does not eliminate or reduce the account balance of any Participant
or Beneficiary eligible for benefits as of the date of that this restatement is
signed. The Plan continues to be a nonqualified deferred compensation plan for
the benefit of certain executive employees of Otter Tail Corporation and its
subsidiaries. The Plan is intended to comply with Section 409A of the Code. It
continues to apply to amounts previously deferred under the Otter Tail
Corporation Nonqualified Retirement Plan effective January 1, 2003, that were
not earned and vested as of December 31, 2004, as well as to amounts deferred
under the Otter Tail Revised Nonqualified Retirement Plan effective January 1,
2005. The Plan is intended to be an unfunded plan maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees, as described in Sections 201(2), 301(a)(3) and
401(a)(1) of Title I of ERISA.
 
ARTICLE 1.   DEFINITIONS, GENDER, AND NUMBER.
 
Section 1.1.       Definitions. Whenever used in the Plan, the following words
and phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when a defined meaning is intended, the term
is capitalized.
 
1.1.1.           “Account” means the bookkeeping account used to measure and
determine the amount of deferred compensation to be paid to a Participant or
Beneficiary under the Plan, consisting of one or more of the Company Account,
the Retirement Account, or a
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
Scheduled Withdrawal Account. Accounts that had been opened under the Otter Tail
Corporation Nonqualified Retirement Plan with respect to amounts not earned and
vested as of December 31, 2004 became Accounts of the same kind (Company
Account, Retirement Account or Scheduled Withdrawal Account) under this Plan and
elections made with respect to such Accounts shall continue in effect as
elections made under this Plan unless and until changed as permitted under this
Plan.
 
1.1.2.           “Affiliates” means any entity that employs employees and in
which the Company has a controlling interest.  In addition, “Affiliates”
includes any entity affiliated with the Company that the Company determines is
an Affiliate under this Plan for legitimate business reasons consistent with the
provisions of Section 409A of the Code. With respect to the definition of
“employer” under Section 409A of the Code, the language “at least 50%” shall be
used each place where it appears in Section 1563(a)(1), (2), and (3) of the Code
to determine a controlled group of corporations under Section 414(b) of the Code
and in applying Regulation Section 1.414(c)-2 to determine whether trades or
businesses are under common control. Affiliates as of the date that this
restated Plan is adopted are listed on Appendix A to the Plan.
 
1.1.3.           “Base Salary” of a Participant for any Plan Year means the
total annual salary and wages paid by the Company or an Affiliate to such
individual for such Plan Year, including any amount which would be included in
the definition of Base Salary but for the individual's election to defer some of
the individual’s compensation pursuant to this Plan or any other deferred
compensation plan established by the Company or an Affiliate; but excluding any
other remuneration paid by the Company or an Affiliate, such as bonuses,
commissions, overtime, Incentive Compensation, equity-based
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
compensation, including, but not limited to stock options, restricted stock or
stock-based units, distributions of compensation previously deferred, allowances
for expenses (including moving expenses, travel expenses, and automobile
allowances), and fringe benefits, whether payable in cash or in a form other
than cash. In the case of an individual who is a participant in a plan sponsored
by the Company or an Affiliate which is described in Section 401(k), 125 or
132(f) of the Code, the term Base Salary shall include any amount which would be
included in the definition of Base Salary but for the individual's election to
reduce the individual’s compensation and have the amount of the reduction
contributed to or used to purchase benefits under such plan.
 
1.1.4.           “Beneficiary” or “Beneficiaries” means the persons or trusts
designated by a Participant in writing pursuant to Section 5.4.1 of the Plan as
being entitled to receive any benefit payable under the Plan by reason of the
death of a Participant, or, in the absence of such designation, the persons
specified in Section 5.4.2 of the Plan.
 
1.1.5.           “Board” means the Board of Directors of the Company as
constituted at the relevant time.
 
1.1.6.           “Cause” means the occurrence of one of the following: (a) a
Participant’s violation in any material respect of any agreement or
representation set forth in any employment or other agreement, if any, between
the Company or an Affiliate and the Participant; (b) the occurrence of an event
that would constitute “cause” (or any similar concept) under any employment or
other agreement, plan, or program that governs the Participant or by which the
Participant is bound; (c) a Participant’s willful violation of any material rule
or policy of the Company or an Affiliate or any theft or defalcation of property
committed against the Company or an Affiliate; (d) any continual willful or
 
 
3

--------------------------------------------------------------------------------

 
 
 
material failure by a Participant to comply with a reasonable and lawful
direction of the Board or any duly authorized committee of the Board or the
chief executive officer of the Company or an Affiliate, or the willful
misconduct by Participant in the responsibilities reasonably assigned to the
Participant; (e) conviction of or plea of nolo contendere by a Participant to a
felony or other actions or omissions that reflect moral turpitude or threaten to
materially and adversely reflect on the Company or an Affiliate in the conduct
of its business; or (f) violation of the confidentiality provisions of Section
5.6 or the noncompetition provisions of Section 5.7.
 
1.1.7.           “Change in Control” of the Company means:
 
(a)         Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes within a 12 month period ending on the date of
the most recent acquisition the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 35% or more of the combined voting power of the
Company’s then outstanding securities; or
 
(b)         Within a 12 month period the Continuing Directors cease to
constitute a majority of the Company’s Board of Directors; provided that such
change is the direct or indirect result of a proxy fight and contested election
or elections for positions on the Board of Directors.
 
(c)         With respect to a Plan Participant, a Change in Control event must
relate to: (i) the corporation for which the Participant is performing services
at the time of the Change in Control event; (ii) the corporation that is liable
for the payment of the deferred compensation (or all corporations liable for the
payment
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
if more than one corporation is liable); or (iii) a corporation that is a
majority shareholder of a corporation identified in part (i) or part (ii) above,
or any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation identified in part (i) or part (ii) above. For purposes of this
provision, a majority shareholder is a shareholder owning more than 50% of the
total fair market value and total voting power of such corporation. Also, for
purposes of this provision, Section 318(a) of the Code applies to determine
stock ownership.
 
(d)         The provisions of this Section 1.1.7 regarding the definition of the
term “Change in Control,” shall be determined and administered in accordance
with Section 409A of the Code so that no Change in Control shall be considered
to have occurred unless and until it is also a change in control under Section
409A of the Code. Provided, however, that a Change in Control must relate to the
Company and not to Affiliates, and a Sale is not a Change in Control of the
Company under the Plan.
 
 
1.1.8.           “Code” means the Internal Revenue Code of 1986, as amended from
time to time and any successor statute. References to a Code section shall be
deemed to be to that section or to any successor to that section and to the
guidance issued under that section.
 
1.1.9.           “Committee” means the Committee of one or more persons
appointed by the Company's Board, or any person or entity designated by the
Committee to administer the Plan pursuant to Section 7.4. In the absence of an
appointed Committee, the Board shall serve as the Committee. Until changed by
the Board the Committee shall consist of
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
the Vice President and Chief Financial Officer; the Vice President of Human
Resources and Strategy; and the Manager of Compensation and Benefits.
 
1.1.10.           “Company” means Otter Tail Corporation, a Minnesota
corporation. Prior to July 1, 2009, “Company” meant Otter Tail Corporation, a
Minnesota corporation doing business as Otter Tail Power Company. Effective July
1, 2009, that Otter Tail Corporation became a wholly owned subsidiary of a new
holding company in a reverse triangular merger pursuant to which the new holding
company took the name “Otter Tail Corporation,” which is now the “Company” under
the Plan, and the subsidiary took the name “Otter Tail Power Company.”
 
1.1.11.           “Company Account” means a bookkeeping account established for
a Participant for Company Contributions made to the Plan under Section 4.2.
 
1.1.12.           “Company Contribution” means the contribution of the Company
to a Participant’s Company Account under Section 4.2.
 
1.1.13.           “Compensation” with respect to a Participant for any period
means the sum of such Participant's Base Salary paid and Incentive Compensation
accrued with respect to such period.
 
1.1.14.            “Confidential Information” means unique, confidential and
proprietary systems, records, customer lists, product information and other
information of the Participant’s Employer that derives value from not being
generally known to the public and with respect to which the Employer takes
reasonable steps to keep confidential.
 
1.1.15.           “Continuing Director” means any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, and who (a) was a member of the Board of Directors on the Effective
Date or (b)
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
subsequently becomes a member of the Board of Directors, if such person’s
nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors.
 
1.1.16.           “Crediting Rate” with respect to any Plan Year means the rate
or rates established by the Company in its sole discretion to determine earnings
and losses with respect to an Account. The Company may select any investment
index (i.e., mutual funds, annuities, bank collective funds or an insurance
company dividend rate) as a Crediting Rate to be applied to amounts credited to
a Participant’s Accounts as set forth in Section 4.6. The Company may change
such indices at any time or from time to time and can restrict or limit at any
time and from time to time the Account(s) eligible for any Crediting Rate. The
Company has the discretion to determine the exact manner in which any Crediting
Rate shall be calculated and applied to an Account. The Company also has the
discretion to determine the Crediting Rate to apply as a default Crediting Rate
to any Account for which a Participant fails or refuses to select a Crediting
Rate. The Company shall not be liable to any person or entity, including the
Participant, for losses or reduced gains associated with or relating to the
selection or application of a particular Crediting Rate, whether as a default
rate or otherwise.
 
1.1.17.           “Deferral Account” means one or more of the Retirement Account
or a Scheduled Withdrawal Account, according to the context.
 
1.1.18.           “Disabled” or “Disability” means, with respect to a
Participant, that the Participant (a) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months; (b) by
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
 reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, is receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company; or (c) has been determined to be totally disabled by
the Social Security Administration. Disability under subsections (a) and (b)
shall be determined by a physician selected by the Company. A Participant shall
cooperate with the Company, including making the Participant reasonably
available for examination by physicians at the Company’s request and at the
Company’s expense to determine whether or not the Participant is Disabled.
 
1.1.19.           “Early Retirement” means a Participant’s termination of
employment with the Company and Affiliates before the Participant’s Retirement
and before there has occurred a Sale or Change in Control, but only if before
the Participant’s termination of employment or within 30 days thereafter, the
Committee determines in its sole discretion to consider the termination an Early
Retirement. The sole effect of a determination that the termination is an Early
Retirement is that the Participant shall become vested in the Company Account.
Provided, however, that a Participant will not be considered to have attained
“Early Retirement” if the Participant is or could have been terminated from
employment for Cause. Provided further, that a Participant shall not be
considered to have terminated employment with the Company and Affiliates unless
and until the Participant terminates employment with the Company and Affiliates
and with any entity that is the parent company of the Company or an entity that
is affiliated with the Company or the Affiliates or the parent company of the
Company, and a transfer of employment between or among such entities shall not
be considered a termination of
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
employment under this Plan. In determining whether an entity is affiliated with
the Company, the Company shall include all members of a controlled group of
corporations and all trades or businesses under common control. The language “at
least eighty percent” used in applying the concepts of Section 1563 of the
Internal Revenue Code and Section 414(b) and (c) of the Internal Revenue Code
shall be replaced by “at least fifty percent.” Any termination of employment
under this Plan must also constitute a separation from service under the
provisions of Section 409A of the Code.
 
1.1.20.           “Effective Date” means January 1, 2005, the date on which this
Plan becomes effective. The effective date of this restatement of the Plan is
January 1, 2011.
 
1.1.21.           “Eligible Executive” means any employee of the Company or an
Affiliate who is designated by the Committee, in its sole discretion, as an
Eligible Executive. An employee shall cease to be an Eligible Executive if the
Committee, in its sole discretion, determines not to designate the employee as
an Eligible Executive for the year; or if the Committee, in its sole discretion,
determines at any time that the employee should no longer participate in the
Plan. The Committee shall notify any employee who has been an Eligible Executive
and who is no longer an Eligible Executive.
 
1.1.22.           “Eligible Pay” with respect to a Participant for any Plan
Year, means the taxable income reported on the Participant’s Form W-2 for the
Plan Year, reduced by income attributable to taxable fringe benefits, including,
but not limited to automobile allowances, excess life insurance coverage, moving
expenses, travel expenses, amounts realized on the sale or disposition of
qualified or nonqualified stock options or stock purchases, or amounts realized
on the inclusion in income of property under Section 83 of the Code. Eligible
Pay shall include any amount which would be included in the
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
definition of Eligible Pay but for the individual's election to defer some of
the individual’s compensation pursuant to this Plan or any other deferred
compensation plan established by the Company or an Affiliate; and shall exclude
distributions of compensation previously deferred. In the case of an individual
who is a participant in a plan sponsored by the Company or an Affiliate which is
described in Section 401(k), 125, 132(f) of the Code, the term Eligible Pay
shall include any amount which would be included in the definition of Eligible
Pay but for the individual's election to reduce the individual’s compensation
and have the amount of the reduction contributed to or used to purchase benefits
under such plan. Eligible Pay for any Participant for a Plan Year may be limited
to such amount as the Committee shall determine.
 
1.1.23.           “Employer” means with respect to a Participant the Company or
Affiliate that employs that Participant.
 
1.1.24.           “Enrollment Period” means the period during each Plan Year
designated by the Committee during which new Accounts may be opened and deferral
elections may be changed for Compensation payable with respect to the
immediately succeeding Plan Year. The Enrollment Period for a Plan Year with
respect to Base Salary and Incentive Compensation shall end no later than
December 31 preceding the first day of the Plan Year for which the election is
to be effective and any deferral election shall become irrevocable as of such
December 31 (or such earlier date as established by the Committee). Provided,
however, that for the initial year that an Employee is selected as an Eligible
Executive, the Enrollment Period shall be such period of time following
selection as the Committee shall determine consistent with the requirements of
Section 409A of the Code and Section 4.1.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
1.1.25.           “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time and any successor statute. References to an
ERISA section shall be deemed to be to that section or to any successor to that
section and to the guidance issued under that section.
 
1.1.26.           “Incentive Compensation” of a Participant for any Plan Year
means the total remuneration paid to such Participant under the various
incentive compensation programs maintained by the Company or an Affiliate with
respect to that Plan Year, including any amount which would be included in the
definition of Incentive Compensation but for the Participant's election to defer
some or all of the Participant’s Incentive Compensation pursuant to this Plan or
some other deferred compensation plan established by the Company or an
Affiliate; but excluding any other remuneration paid by the Company or an
Affiliate, such as Base Salary, overtime, net commissions, equity-based
compensation including, but not limited to, stock options, restricted stock or
stock-based units, distributions of compensation previously deferred, allowances
for expenses (including moving expenses, travel expenses, and automobile
allowances), and fringe benefits whether payable in cash or in a form other than
cash. In the case of an individual who is a participant in a plan sponsored by
the Company or an Affiliate which is described in Section 401(k), 125, or 132(f)
of the Code, the term Incentive Compensation shall include any amount which
would be included in the definition of Incentive Compensation but for the
individual's election to reduce the individual’s compensation and have the
amount of the reduction contributed to or used to purchase benefits under such
plan.
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
1.1.27.           “Maximum Annual Deferral” with respect to a Participant for a
Plan Year means the sum of (a) 50% of the Participant's Base Salary paid for
such Plan Year; and (b) 100% of the Participant's Incentive Compensation accrued
for such Plan Year.
 
1.1.28.           “Participant” means an Eligible Executive who has satisfied
the requirements of Article 3.
 
1.1.29.           “Plan” means the “Otter Tail Corporation Nonqualified
Retirement Plan 2011 Restatement” (formerly known as the Otter Tail Corporation
Revised Nonqualified Retirement Plan effective January 1, 2005), as set forth
herein and as amended or restated from time to time.
 
1.1.30.           “Plan Year” means January 1 through December 31.
 
1.1.31.           “Retirement” means a Participant’s termination of employment
with the Company and Affiliates at any age as a result of death or Disability;
or a Participant’s termination of employment with the Company and Affiliates on
or after age 58. Provided, however, that a Participant will not be considered to
have attained “Retirement” if the Participant is or could have been terminated
from employment for Cause. Provided further, that a Participant shall not be
considered to have terminated employment with the Company and Affiliates unless
and until the Participant terminates employment with the Company and Affiliates
and with any entity that is the parent company of the Company or an entity that
is affiliated with the Company or the Affiliates or the parent company of the
Company, and a transfer of employment between or among such entities shall not
be considered a termination of employment under this Plan. In determining
whether an entity is affiliated with the Company, the Company shall include all
members of a controlled group of corporations and all trades or businesses under
common control. The
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 language “at least eighty percent” used in applying the concepts of Section
1563 of the Internal Revenue Code and Section 414(b) and (c) of the Internal
Revenue Code shall be replaced by “at least fifty percent.” Any termination of
employment under this Plan must also constitute a separation from service under
the provisions of Section 409A of the Code.
 
1.1.32.           “Retirement Account” means a bookkeeping account that a
Participant may have established for deferral of Compensation made to the Plan
under Section 4.1.3.
 
1.1.33.           “Sale” means the occurrence of an event pursuant to which the
Participant’s Employer is sold or transferred to an entity that is not the
Company or an Affiliate; however, no Sale shall be considered to have occurred
unless and until it is also a change in control under Section 409A of the Code.
 
1.1.34.           “Scheduled Withdrawal Account” means a bookkeeping account
that a Participant may have established for deferral of Compensation made to the
Plan under Section 4.1.3. When a Participant opens a Scheduled Withdrawal
Account, the Participant shall establish the Specified Year in which benefits
are to commence pursuant to Section 5.1.2. Effective with respect to deferrals
of Compensation during the Plan Year beginning January 1, 2011, a Participant
may have open no more than two Scheduled Withdrawal Accounts with positive
balances at any time.
 
1.1.35.           “Specified Year” means the year in which the Participant
wishes to receive distributions from a Scheduled Withdrawal Account, as
specified at the time that the Participant opens the Account.
 
1.1.36.           “Trust” means the Trust under the Otter Tail Corporation
Revised Nonqualified Retirement Plan (or the Otter Tail Corporation Nonqualified
Retirement
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 Account 2011 Restatement, if the Trust name is so amended), as amended from
time to time.
 
Section 1.2.     Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.
 
ARTICLE 2.   DEFERRED COMPENSATION ACCOUNTS.
 
Section 2.1.   Establishment of Accounts. The Company shall establish one or
more (but no more than four) Accounts for each Participant which shall be
utilized solely as a device to measure and determine the amount of deferred
compensation to be paid under the Plan to the Participant or the Participant’s
Beneficiaries.
 
Section 2.2.   Property of Company. Any amounts so set aside for benefits
payable under the Plan are the property of the Company, except, and to the
extent, provided in the Trust.
 
ARTICLE 3.   PARTICIPATION.
 
Section 3.1.   Who May Participate. Participation in the Plan is limited to
those Eligible Executives selected by the Committee for participation in the
Plan. Unless specifically excluded by the Committee, Eligible Executives
participating in the Otter Tail Corporation Nonqualified Retirement Plan as of
December 31, 2004, shall participate in the Plan, and Eligible Executives
participating in the Otter Tail Corporation Revised Nonqualified Retirement Plan
effective January 1, 2005, shall continue to participate in the Plan.
 
Section 3.2.   Time and Conditions of Participation. An Eligible Executive shall
become a Participant only upon the Eligible Executive’s compliance with such
terms and conditions as the Committee may from time to time establish for the
implementation of the Plan, including but not limited to, any condition the
Committee may deem necessary or appropriate for the Company
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
to meet its obligations under the Plan. The Company may, in its sole discretion,
purchase insurance on the lives of each Participant. The Committee may, in its
sole discretion, reject for participation in the Plan Eligible Executives who
fail or refuse to cooperate with the Company in obtaining insurance on their
lives.
 
Section 3.3.   Termination of Participation. Once an individual has become a
Participant in the Plan, participation shall continue until the first to occur
of (a) payment in full of all benefits to which the Participant or the
Participant’s Beneficiary is entitled under the Plan, or (b) the occurrence of
the event specified in Section 3.4 which results in loss of benefits. Except as
otherwise specified in the Plan, the Company may not terminate an individual's
participation in the Plan; provided, however, that if the Committee, in its
discretion, determines that it is likely that a Participant would not be
considered to be a member of a select group of management or highly compensated
employees, within the meaning of Sections 201(2), 301(a)(3) and 401(a)(l) of
ERISA, for any period, the Committee may require that no contributions be made
to the Plan by or on behalf of such Participant during such period, at the time
and to the extent consistent with Section 409A of the Code.
 
Section 3.4.   Missing Persons. If the Company is unable to locate the
Participant or the Participant’s Beneficiary for purposes of making a
distribution, the amount of a Participant's benefits under the Plan that would
otherwise be considered as nonforfeitable shall be forfeited on the first to
occur of the following dates: (a) effective one year after the Participant’s
termination from employment; (b) effective on the date of termination of the
Plan; or (c) effective at such time as is required under Section 409A of the
Code. If a person is located after the date of such forfeiture, the benefits for
such Participant or Beneficiary shall not be reinstated under the Plan.
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Section 3.5.   Relationship to Other Plans. Participation in the Plan shall not
preclude participation of the Participant in any other fringe benefit program or
plan sponsored by the Company for which such Participant would otherwise be
eligible.
 
ARTICLE 4.   ENTRIES TO THE ACCOUNT.
 
Section 4.1.   Deferrals.
 
4.1.1.   Deferral Elections. Each Participant wishing to defer Compensation
under the Plan shall enter into a deferral election, which shall specify the
amount of Compensation the Participant wishes to have deducted from the
Participant’s pay and contributed to the Plan. Deferral elections with respect
to Base Salary must specify the percentage (stated as an integer) of the
Compensation that the Participant wishes to have deducted from Base Salary.
Deferral elections with respect to Incentive Compensation must specify either
the percentage (stated as an integer) or the dollar amount, or a combination of
percentage and dollar amount, as determined by the Committee in its discretion,
of the Compensation that the Participant wishes to have deducted from Incentive
Compensation.
 
4.1.2.   Timing of Elections. To the extent permissible under Section 409A of
the Code, Eligible Executives who first become eligible to participate in the
Plan may make a deferral election with respect to Base Salary and Incentive
Compensation within 30 days after the date the Eligible Executive becomes
eligible to participate in the Plan. Such election shall apply with respect to
Base Salary to be paid after the date of the election. However, with respect to
Incentive Compensation, the deferral election shall apply to the total amount of
the Incentive Compensation accrued for the Plan Year in which the initial
election is made multiplied by a fraction, the numerator of which is the number
of days
 
 
 
16

--------------------------------------------------------------------------------

 
 
 
remaining in the performance period after the election and the denominator of
which is the total number of days in the performance period. The election shall
become irrevocable as of the date that it is made. Eligible Executives after
their first year of selection must make a deferral election with respect to Base
Salary and Incentive Compensation during the Enrollment Period preceding the
beginning of a Plan Year. The Participant’s deferral election shall remain in
effect unless and until terminated or changed by the Participant in accordance
with the terms of the Plan and consistent with Section 409A of the Code.
 
4.1.3.   Allocation Between Accounts. At the time a Participant makes the
Participant’s initial deferral election, the Participant shall specify the
Deferral Account(s) the Participant wishes to open in the Plan. A Participant
with a deferral election shall always have at least one Deferral Account in the
Plan and may, at the Participant’s election, have up to three Deferral Accounts,
specifically, a Retirement Account and two Scheduled Withdrawal Accounts. A
Participant may open a new Deferral Account (up to a total of three Deferral
Accounts) during an Enrollment Period. A Participant shall specify in the
Participant’s deferral election the proportions in which the Participant’s
deferrals are to be allocated between the Participant’s Retirement Account and
the Participant’s Scheduled Withdrawal Account(s). Provided, however, that no
deferrals may be contributed to a Participant’s Scheduled Withdrawal Account in
the calendar year in which a distribution is to be made from said Account.
 
4.1.4.   Limitation on Deferral Elections. A Participant may make a deferral
election for any Plan Year provided that: (a) in no event may the amount
deferred by a Participant for a Plan Year under the Participant’s Deferral
Account(s) exceed the
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
Maximum Annual Deferral; and (b) the Participant's remaining Compensation, after
all deferrals, is sufficient to enable the Employer to withhold from the
Participant's Compensation (i) any amounts necessary to satisfy withholding
requirements under applicable tax law; (ii) the amount of any contributions
which the Participant may be required to make or may have elected to make under
the various benefit plans of the Company or an Affiliate; and (iii) any other
payroll deduction from Compensation required by law or authorized by the
Participant.
 
Section 4.2.   Company Contributions. For each Plan Year that commences on or
after the Effective Date, the Company and/or any Affiliate may, but is not
required to credit a contribution to the Plan on behalf of any Participant who
was an Eligible Employee during the Plan Year. The amount of the contribution
credited shall be the amount determined by the Company or Affiliate in its sole
discretion. Such amount is not required to be uniform among the Eligible
Employees, and the Company or Affiliate is permitted to credit Company
Contributions for some Eligible Employees and not for other Eligible Employees.
Such Company Contributions can be expressed as a fixed dollar amount; a
percentage of Compensation, Base Salary, Incentive Compensation or Eligible Pay;
or as a matching contribution based on the Deferrals made by the Eligible
Employee. A Company Contribution on behalf of a Participant pursuant to this
Section 4.2 shall be allocated to the Company Account of the Participant on
whose behalf the contribution is made. Provided, however, that at the discretion
of the Committee exercised at the time the Contribution is credited, the
contribution may be allocated to the Participant’s Retirement Account.
 
Section 4.3.   Disability. If a Participant becomes Disabled, deferrals and
Company Contributions, if any, shall continue to be allocated as described in
Sections 4.1 and 4.2 during
 
 
 
18

--------------------------------------------------------------------------------

 
 
 
the period in which the Participant is entitled to receive Compensation or
Eligible Pay from the Company or an Affiliate, other than compensation under a
long term disability plan. If a Participant continues to be Disabled after such
period, deferrals and other Plan contributions will cease.
 
Section 4.4.   Change in Eligibility Status. If a Participant in the Plan ceases
to be an Eligible Executive for a Plan Year, the Participant’s deferrals to the
Plan shall cease. No further Company Contributions under Section 4.2 shall be
made to the Plan unless and until the employee again becomes an Eligible
Executive. The Participant’s Account shall continue to be credited with earnings
and losses under Section 4.6 and shall be paid in accordance with Article 5.
 
Section 4.5.   Allocation to Accounts. During each Plan Year, the Company shall
post to the appropriate Deferral Account(s) of each Participant the amount of
Base Salary and Incentive Compensation to be deferred under such Deferral
Account(s) as designated by the Participant in the Participant’s deferral
election in effect for that Plan Year. Such allocation shall occur as of the
dates that the Base Salary and Incentive Compensation would have been paid to
the Participant. The Company shall also post to the Company Account amounts to
be allocated to the Participant pursuant to Sections 4.2 and 4.3.
 
Section 4.6.   Earnings Crediting.
 
4.6.1.   Earnings Credits for Company Account. During each Plan Year a
Participant's Company Account will be credited with interest at the Crediting
Rate in effect for the Company Account for the Plan Year.
 
4.6.2.   Earnings Credits for Deferral Accounts. Each Participant may request
that a Scheduled Withdrawal Account or the Retirement Account be allocated to
one or more
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
investment indices selected by the Committee and credited or debited, as the
case may be, with such earnings or losses as the Account would have been
credited or debited had it been actually invested in such investment indices.
The initial allocation request may be made at the time of opening of an Account.
Once made, an investment allocation request shall remain in effect for all
subsequent contributions until changed by the Participant. The Participant may
change the investment allocation election by submitting a written request to the
Committee. Participants may change elections no more than once in any calendar
quarter. Such changes shall become effective as of the first day of the next
quarter that is administratively feasible after the Committee receives such
written request. Provided, however, that during the Plan Year in which a final
distribution of a Participant’s Deferral Account is expected to occur, the
Committee may apply to that Deferral Account the Crediting Rate applicable to
Company Accounts for that Plan Year. Allocation requests shall be subject to
such other requirements as established by the Committee.
 
4.6.3.   Period of Crediting Rates. Crediting Rates shall continue to be
credited or debited until the first to occur of (a) the Participant’s
termination of employment that is not a Retirement under the Plan or (b) payment
of all amounts owed to the Participant under all Account(s).
 
4.6.4.   No Guarantee of Account Value. The Participant agrees on behalf of the
Participant and any Beneficiary to assume all risk in connection with any
decrease in value of the Deferral Accounts resulting from the Participant’s
request and selection of any particular investment index under the Plan or from
the application of any default Crediting Rate in accordance with the terms of
the Plan.
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
4.6.5.   No Actual Investment. The Company is under no obligation to make
investments or change investments in a manner consistent with the investment
indices available under the Plan. The elections made by the Participant are for
purposes of determining earnings and losses to be credited to the Accounts and
not for the purpose of determining any actual investment of the assets of the
Company or the Trust, if any.
 
4.6.6.   Participant Statements. At least annually, the Company shall provide
each Participant with a statement of the Participant’s Account(s).
 
 
ARTICLE 5.   DISTRIBUTION OF BENEFITS.
 
Section 5.1.   Election of Benefit Commencement.
 
5.1.1.   Distribution on Change in Control. During a Participant’s first
Enrollment Period under this Plan, the Participant may elect to commence
distribution of all Accounts upon a Change in Control, if such a Change in
Control should occur before the Account would otherwise be payable under this
Plan. If such election is not made at such time, then no acceleration of any
Account shall occur upon a Change in Control under the Plan. If such an election
is made and if distribution of an Account has commenced in installments before a
Change in Control, the balance of the Account shall be paid in a lump sum within
90 days of the date of the Change in Control. Provided, however, that except as
otherwise provided in Section 5.5.2, a Participant who was first eligible under
the Otter Tail Corporation Nonqualified Retirement Plan or the Varistar
Corporation Incentive and Deferral Plan may not make an election under this
Section 5.1.1, but the election made by such Participant under the Otter Tail
Corporation Nonqualified Retirement Plan or the Varistar Corporation Incentive
and Deferral Plan, as the case may
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
be, with respect to a distribution of all Accounts upon a Change in Control
shall be considered an election under this Plan.
 
5.1.2.   Scheduled Withdrawal Account. At the time a Participant opens a
Scheduled Withdrawal Account under the Plan, the Participant shall establish the
Specified Year for that Account. The Specified Year must be a year that is at
least two years following the beginning of the Plan Year in which deferrals to
the Scheduled Withdrawal Account commence.
 
Section 5.2.   Benefit Commencement.
 
5.2.1.   Scheduled Withdrawal Account. Distribution of a Scheduled Withdrawal
Account will be made in a lump sum during March of the Specified Year unless any
of the following occurs before January 1 of the Specified Year: (a) the
Participant terminates employment for reason other than Retirement, in which
event distributions will be made in a lump sum within 90 days following the
Participant’s termination of employment; (b) the Participant dies, in which
event distributions will commence in the manner specified in Section 5.4.4; or
(c) there occurs a Change in Control and the Participant requested distribution
to commence upon the Change in Control (as described in Section 5.1.1), in which
event distribution will be made in a lump sum within 90 days following the
Change in Control; (d) the Participant’s Retirement occurs (other than by reason
of death), in which event distribution will be made in a lump sum within 90 days
following the date of Retirement; or (e) the Plan terminates, in which event
distributions will be made in the manner specified in Section 8.2. Provided,
however, that a Participant who transfers employment between or among the
Company, an Affiliate, the parent company of the Company or an Affiliate, or any
entity affiliated with any of the
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
foregoing as determined under Section 1.1.30 shall not be considered to have
terminated employment for purposes of this Section.
 
5.2.2.   Retirement Account. Distribution of a Retirement Account will commence
in January of the Plan Year following Retirement (other than by reason of death)
unless any of the following occurs before the Participant’s Retirement (other
than by reason of death): (a) the Participant terminates employment for reasons
other than Retirement, in which event distribution will be made in a lump sum
within 90 days following the Participant’s termination of employment (including
Early Retirement); (b) the Participant dies, in which event distribution will
commence in the manner specified in Section 5.4.4; or (c) there occurs a Change
in Control and the Participant requested distribution to commence upon the
Change in Control (as described in Section 5.1.1), in which event distribution
will be made in a lump sum within 90 days following the Change in Control; or
(d) the Plan terminates, in which event distributions will be made in the manner
specified in Section 8.2. Provided, however, that a Participant who transfers
employment between or among the Company, an Affiliate, the parent company of the
Company or an Affiliate, or any entity affiliated with any of the foregoing as
determined under Section 1.1.30 shall not be considered to have terminated
employment for purposes of this Section.
 
5.2.3.   Company Account. Distribution of a Company Account will be made only if
the Participant remains employed with the Company or an Affiliate until Early
Retirement, Retirement, Sale, or a Change in Control. In such event,
distribution will commence in accordance with the following: (a) if the
Participant reaches Early Retirement or Retirement (other than by reason of
Disability or death), the first month of
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
Plan Year following the later of the Participant’s 58th birthday or termination
of employment; (b) in the event of Disability or Sale, within 90 days following
the Disability or Sale, as the case may be; (c) if the Participant dies, in the
manner specified in Section 5.4.4; or (d) if there occurs a Change in Control
and the Participant requested to commence distribution upon the Change in
Control (as described in Section 5.1.1), in a lump sum within 90 days following
the Change in Control; or (e) the Plan terminates, in which event distributions
will be made in the manner specified in Section 8.2. Provided, however, that a
Participant who transfers employment between or among the Company, an Affiliate,
the parent company of the Company or an Affiliate, or any entity affiliated with
any of the foregoing as determined under Section 1.1.30 shall not be considered
to have terminated employment for purposes of this Section. Any portion not
payable as of the Participant’s termination of employment shall be forfeited.
 
5.2.4.   Special Rule in Event of Sale. If a Participant remains employed with
the Company or an Affiliate until the Sale of the Participant’s Employer and if
after the Sale, the Participant is no longer employed by the Company, an
Affiliate, or the parent company of the Company or an Affiliate, or any entity
affiliated with any of the foregoing as determined under Section 1.1.30, the
Sale shall be a distribution event with respect to a Participant’s Scheduled
Withdrawal Accounts and Retirement Account, including that portion of such
Accounts with respect to which distribution has commenced in installments on or
before the Sale, but only with respect to amounts deferred under the Plan on or
after January 1, 2011. Such distribution shall be made in a lump sum within 90
days following the Sale. The Plan shall separately account for
 
 
 
24

--------------------------------------------------------------------------------

 
 
amounts deferred on or before December 31, 2010 and on or after January 1, 2011,
under a Participant’s Scheduled Withdrawal Accounts and Retirement Account.
 
Section 5.3.   Form of Benefit Payment. At the time that a Retirement Account or
Company Account is first opened under the Plan for a Participant, the
Participant shall select the period over which payments from both Accounts will
be made, and an election made with respect to one Account shall apply with
respect to the other Account even if the other Account has not yet been opened.
Provided, however, that if the Company Account is the first Account of the two
to be opened, an election with respect to that Company Account must be made
either before the Company Account is opened or, if made after the Account has
been opened, only if the Participant will not be vested in the Account for at
least 12 months from the date of the election and only if the election is made
within 30 days of the date that the Account is opened. If made after the Account
is opened, the election made will not be effective until 12 months after the
date of the election. The Participant may elect to receive payment in the form
of a lump sum or in monthly installments over 10, 15 or 20 years, or in a
combination of lump sum and installments except that a distribution upon a
Change in Control or Sale or upon termination of employment (including Early
Retirement, but not including Retirement) will be distributed in the form of a
lump sum only. If no valid election is made, the Participant shall be deemed to
have made an election to receive payments from the Retirement Account and
Company Account in a lump sum. A Participant's Account will continue to be
credited during the payment period with earnings and losses as set forth in
Section 4.6, except that earnings and losses shall not be credited after
termination of employment other than Early Retirement (with respect to the
Company Account only), Retirement, Sale or Change in Control.
 
 
 
25

--------------------------------------------------------------------------------

 
 
 
Section 5.4.   Death Benefits.
 
5.4.1.   Beneficiary Designation. At the time a Participant begins participation
in the Plan, the Participant may designate primary and contingent Beneficiaries
for death benefits payable under the Plan. Such Beneficiaries may be individuals
or trusts for the benefit of individuals. If the Participant is married at the
time of the Participant’s death, the designation of a primary Beneficiary other
than the Participant’s spouse as sole primary Beneficiary shall be valid only if
the Participant’s spouse has consented in writing to the naming of such primary
Beneficiary and only if the spouse’s consent has been notarized. A Beneficiary
designation by a Participant shall be in writing on a form acceptable to the
Committee and shall only be effective upon delivery to the Committee. A
Beneficiary designation may be revoked by a Participant at any time by
delivering to the Company a new Beneficiary designation form. The Beneficiary
designation form last delivered to the Committee before the death of a
Participant, if valid, shall control.
 
5.4.2.   Failure to Designate. If there is no valid Beneficiary designation on
file with the Company, or if all Beneficiaries designated by a Participant have
predeceased the Participant, the benefits payable under the Plan by reason of
the death of the Participant shall be paid to the Participant's spouse, if
living; if the Participant does not leave a surviving spouse, to the
Participant's issue by right of representation; or, if there are no such issue
then living, to the Participant's estate. If there are benefits remaining unpaid
at the death of a sole Beneficiary (who died after the Participant) under the
Plan and if no successor Beneficiary has been designated, the remaining balance
of the benefits under the Plan shall be paid to the deceased Beneficiary's
estate, unless the Beneficiary designation form provides to the contrary. If
there are benefits remaining
 
 
 
26

--------------------------------------------------------------------------------

 
 
unpaid at the death of a Beneficiary (who died after the Participant) who is one
of multiple concurrent Beneficiaries, such remaining benefits shall be paid
proportionally to the surviving Beneficiaries, unless the Beneficiary
designation form provides to the contrary.
 
5.4.3.   Death After Benefit Commencement. If a Participant dies after benefits
have commenced pursuant to Section 5.2, the Participant's Account balance(s), if
any, shall be paid to the Participant's Beneficiary in the same manner that
benefits would have been paid to the Participant had the Participant survived.
 
5.4.4.   Death Before Benefit Commencement. If the Participant dies before
distribution has commenced to the Participant, distribution to the Beneficiary
shall be in the form of a lump sum. Distribution shall be made as soon as
administratively practicable following the Participant's death, but in no event
later than 90 days following the date of death.
 
5.4.5.   Marital Deduction. If any benefits are payable under the Plan to the
surviving spouse of a deceased Participant, the estate of the Participant's
spouse shall be entitled to all remaining benefits, if any, at the spouse’s
death, unless specifically directed to the contrary by an effective Beneficiary
designation.
 
Section 5.5.   Change in Elections. A Participant may change a distribution
election only in conformance with the provisions of Section 409A of the Code.
Specifically, a change in distribution election must conform to the following:
(a) The change cannot be effective for 12 months after the election is made, or
such later date as the Participant specifies in the election; (b) The change in
election must be made at least 12 months before the date that the distribution
was otherwise to commence; and (c) The commencement date of the distribution
must be
 
 
 
27

--------------------------------------------------------------------------------

 
 
 
delayed for at least five years. For purposes of this provision, an installment
payment shall be deemed to be a single payment so that a change in a payment
election relating to installment payments shall apply to all installments. A
change in election cannot be made after benefit payments have begun to the
Participant or Beneficiary and cannot be made after the Participant or
Beneficiary is in constructive receipt of the benefit payments to be changed.
 
Section 5.6.   Confidentiality. By accepting benefits under this Plan, a
Participant recognizes that the Participant’s knowledge of the Employer’s
Confidential Information is of great value to the Employer. Therefore, each
Participant shall be bound by the following provisions:
 
Section 5.6.1.   Duty of Confidentiality. The Participant shall not, during the
Participant’s employment, or at any time thereafter, use, divulge or disclose to
any person, firm, corporation or other entity, any Confidential Information,
except in the performance of the Participant’s duties for the Employer
 
Section 5.6.2.   Injunctive Relief. Recognizing that damages at law would be
difficult to ascertain, a Participant consents to the granting of equitable
relief by way of restraining order or injunction in any court of competent
jurisdiction to prevent the breach or threatened breach of the covenants
contained in this Section 5.6.
 
Section 5.6.3.   Forfeiture of Account for Breach of Confidentiality Covenant.
In addition to injunctive relief, if the Participant breaches or threatens to
breach the covenants contained in this Section 5.6, the Participant shall
forfeit 100% of the Company Account under this Plan.
 
Section 5.6.4.   Costs of Suit. The Participant shall pay all costs of any suit
brought to enforce the provisions of this Section 5.6, including, but not
limited to, reasonable attorneys’ fees.
 
 
 
28

--------------------------------------------------------------------------------

 
 
 
Section 5.7.   Competition. By accepting benefits under this Plan, a Participant
recognizes that the Participant’s knowledge of the business, customers,
suppliers and employees of the Participant’s Employer is of great value to the
Employer. The Participant understands that the Company and the Employer are
willing to make the full benefit of the Plan available to a Participant only if
the Participant does not reduce that value to the Company and the Employer
through Competition as defined in Sections 5.7.1 and 5.7.2. The Company and the
Participants understand that the provisions of this Section 5.7 do not prevent
the Participant from taking any of the actions set forth below. The consequence
of the Participant’s engaging in Competition as set forth below is the
forfeiture of the Accounts as set forth in Section 5.7.3.
 
5.7.1.   Employment by Competition. A Participant shall be considered to be in
Competition for purposes of this Plan if during the Participant’s employment or
during any of the three year period beginning on the date that the Participant
leaves the employ of the Employer, the Participant enters the employ or is
engaged as an officer or director of any person, firm, corporation or other
entity, or engages, directly or indirectly, as a proprietor, partner,
shareholder, member, agent, officer, director, independent contractor,
financier, or co-investor in a business competitive with that of the Employer,
as such business is now or may hereafter be conducted in the United States,
other than as the owner of less than 5% of the securities of a publicly-traded
corporation.
 
5.7.2.   Solicitation of Customers, Suppliers or Employees. A Participant shall
be considered to be in Competition for purposes of this Plan if during the
Participant’s employment or during any of the three year period beginning on the
date the Participant leaves the employ of the Employer, the Participant solicits
for business, directly or indirectly, otherwise than on behalf of the Employer,
any person, firm, corporation or other
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
entity which is or was a customer or supplier of the Employer at any time during
the Participant’s employment or which the Employer is or was actively soliciting
as a customer or supplier during said time, or if the Participant solicits for
business or for employment, directly or indirectly, any person who is or was an
employee of the Employer at the time or during the six month period preceding
the date the Participant leaves the employ of the Employer.
 
Section 5.7.3.   Forfeiture of Account for Breach of Competition Covenants. The
Company’s remedy for any Competition by the Participant under Section 5.7.1 or
5.7.2 is the forfeiture of 100% of the Company Account under this Plan. Neither
the Company nor the Employer can obtain injunctive relief for Competition by the
Participant under this Section 5.7.
 
Section 5.7.4.   Costs of Suit. The Participant shall pay all costs of any suit
brought to enforce the provisions of this Section 5.7, including, but not
limited to, reasonable attorneys’ fees.
 
Section 5.8.   Forfeiture for Cause. Anything in this Plan to the contrary
notwithstanding, the Participant shall forfeit 100% of the unpaid portion of the
Company Account if the Participant is or could have been terminated from
employment for Cause.
 
Section 5.9.   Minimum Amount and Frequency of Payments. If the value of all
Accounts at the date of initial distribution is less than $50,000, then,
notwithstanding any other provision of the Plan to the contrary, the Committee
shall pay the Accounts in a lump sum.
 
Section 5.10.   Section 162(m) of the Code. Notwithstanding anything to the
contrary in this Plan, a Participant’s Employer may defer payment of any amounts
otherwise required to be
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
paid under this Plan in order to preserve the deduction for such payment under
Section 162(m) of the Code, but only to the extent permitted by and consistent
with Section 409A of the Code.
 
Section 5.11.   Acceleration of Distributions. If the Internal Revenue Service
determines that the Plan violates Section 409A of the Code and has made a final
assessment of an income tax deficiency with respect to such determination or if
a final judicial determination has been entered that the Plan violates Section
409A of the Code with respect to a Participant or Beneficiary, the Committee
shall distribute to such Participant or Beneficiary an amount equal to the
taxable income recognized.
 
Section 5.12.   Unforeseeable Emergencies. Upon the application of any
Participant, the Committee may permit such Participant to withdraw some or all
of the amount in one or more of the Participant’s Deferral Accounts. A
Participant must provide the Committee with a written petition of the intent to
withdraw from the Participant’s Deferral Accounts at least 60 days (or such
shorter time as permitted by the Committee in its discretion) before the date of
withdrawal. No withdrawal shall be made under the provisions of this Section
except for the purpose of enabling a Participant to meet immediate needs created
by a severe financial hardship to the Participant or resulting from an illness
or accident of the Participant or of the spouse or dependent (as determined
under Section 152 of the Code, without regard to Section 152(b)(1), (b)(2) and
(d)(3)(B)) or Beneficiary of the Participant, loss of the property of the
Participant due to casualty, the Disability of the Participant, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant. The circumstances that will constitute a
severe financial hardship will depend upon the facts of each case, but, in any
case, payment may not be made to the extent that such hardship is or may be
relieved: (a) through reimbursement or compensation through insurance or
otherwise; (b) by
 
 
 
31

--------------------------------------------------------------------------------

 
 
 
liquidation of the Participant’s assets, to the extent such liquidation would
not itself cause a severe financial hardship; or (c) by termination of deferrals
under the Plan, which termination shall be required. If a withdrawal is
permitted, the amount of the withdrawal, which may include amounts reasonably
anticipated as needed to pay applicable federal, state or local taxes and
penalties, shall be distributed to the Participant in a lump sum as soon as is
administratively practicable following the requested withdrawal date. If the
deferral election of the Participant is terminated under this Section the
Participant may not enter into a new deferral election until a Plan Year that
begins at least 12 months following the date of the withdrawal and then only at
a time consistent with Section 4.1. and Section 409A of the Code.
 
Section 5.13.   Deferral Election Termination. Notwithstanding any provision of
this Plan to the contrary, a Participant’s deferral election shall be terminated
if the Participant receives a hardship withdrawal distribution from a plan
described in Section 401(k) of the Code in which the Participant participates,
but only if the terms of such 401(k) plan require that the deferral election
under this Plan be terminated. The Participant may not enter into a new deferral
election until at least six months following the effective date of the
termination of the deferral election and then only at a time consistent with
Section 4.1 and Section 409A of the Code.
 
Section 5.14.   Limitation on Payment. Notwithstanding any provision in the Plan
to the contrary, the payment of a benefit payable under the Plan to a
Participant or Beneficiary may be deferred or limited in order to comply with
applicable securities laws, tax laws, judicial determinations or orders, bank
covenants, or any other applicable law as permitted under Section 409A of the
Code.
 
Section 5.15.   Delay of Distribution. Notwithstanding any other provision of
the Plan to the contrary, distribution on separation from service, as defined
under Code Section 409A, shall
 
 
 
32

--------------------------------------------------------------------------------

 
 
 
be delayed until the first day of the month following the six month anniversary
of the Participant’s separation from service, or if earlier, the death of the
Participant, but only with respect to a specified employee, as defined in Code
Section 409A. If such distribution is delayed, then the first payment under the
Plan shall include all amounts that were otherwise scheduled to be paid but for
the required delay. Earnings shall be credited on such amounts as calculated
under Section 4.6.
 
Section 5.16.   Distributions on Plan Termination. Notwithstanding anything in
Article 5 to the contrary, if the Plan is terminated, distributions shall be
made in accordance with Section 8.2.
 
Section 5.17.   Claims Procedure.
 
5.17.1. Initial Claim for Benefits. The following shall apply with respect to
claims of Participants for benefits under the Plan, other than claims governed
by Section 5.17.3 below. The Committee shall give notice to a Participant within
90 days of the Participant's written application for benefits of the
Participant’s eligibility or noneligibility for benefits under the Plan. If the
Committee determines that a Participant is not eligible for benefits or full
benefits, the notice shall set forth (a) the specific reasons for such denial,
(b) a specific reference to the provision of the Plan on which the denial is
based, (c) a description of any additional information or material necessary for
the claimant to perfect the claim, and a description of why it is needed, and
(d) an explanation of the Plan's claims review procedure and other appropriate
information as to the steps to be taken if the Participant wishes to have the
claim reviewed. If the Committee determines that there are special circumstances
requiring additional time to make a decision, the Committee shall give notice to
the Participant of the special
 
 
 
33

--------------------------------------------------------------------------------

 
 
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional 90-day period.
 
5.17.2.Appeal of Claim Denial. If a Participant is determined by the Committee
under Section 5.17.1 above to be not eligible for benefits, or if the
Participant believes that the Participant is entitled to greater or different
benefits, the Participant shall have the opportunity to have the claim reviewed
by filing a petition for review within 60 days after the Participant has been
given the notice issued by the Committee. If there is no Trust in place with
respect to the Participant’s benefit, or if there is a Trust, but the Trustee
has not agreed to determine appeals from denials of claims for benefits under
the Plan, then the petition shall be filed with the Committee. If there is a
Trust in place with respect to the Participant’s benefit and if the Trustee has
agreed to determine appeals from denials of claims for benefits under the Plan,
then the petition shall be filed with the Trustee of the Trust. A petition shall
state the specific reasons the Participant believes that the Participant is
entitled to benefits or greater or different benefits. Within 60 days after the
petition has been filed, the Committee or the Trustee, as the case may be, shall
afford the Participant an opportunity to present the Participant’s position to
the Committee or the Trustee, as the case may be, in writing, and the
Participant shall have the right to review pertinent documents. The Committee or
the Trustee, as the case may be, shall give notice to the Participant of its
decision in writing within said 60-day period, stating specifically the basis of
the decision written in a manner calculated to be understood by the Participant
and the specific provisions of the Plan on which the decision is based. If
because of special circumstances, the 60-day period is not sufficient, the
decision may be deferred for up to another 60-day period at the election of the
 
 
 
34

--------------------------------------------------------------------------------

 
 
 
Committee or the Trustee, as the case may be, but notice of this deferral shall
be given to the Participant.
 
5.17.3.Disability Claim for Benefits. If a Participant makes a claim for
benefits under the Plan that is contingent on the Committee determining that the
Participant is Disabled, the Committee will give notice to the Participant
within 45 days of the Participant's written application for benefits of the
Participant’s eligibility or noneligibility for benefits under the Plan. If
special circumstances require an extension, the Committee will notify the
Participant within the 45-day processing period that additional time is needed.
The notice will specify the circumstances requiring the extension and the date a
decision can be expected. The extension notice will also: (a) explain the
standards for approving a disability claim; (b) state the unresolved issue(s)
that prevent the Committee from reaching a decision; and (c) describe any
additional information needed to resolve the issue(s). If the Committee requests
the Participant to provide additional information so it can process the claim,
the Participant will be given at least 45 days in which to provide the
information. Otherwise, the initial extension cannot exceed 30 days. If
circumstances require further extension, the Committee will notify the
Participant before the end of the initial 30-day extension. The notice will
specify the circumstances requiring the further extension and the date a
decision can be expected. In no event will a decision be postponed beyond an
additional 30 days after the end of the first 30-day extension. If the
disability claim is denied based on an internal rule, guideline, protocol, or
other similar provision, in addition to the notice provisions described in this
section, the Committee’s notice will provide that a copy of such rule,
guideline, protocol or other similar provision is available upon request and
free of charge.
 
 
 
35

--------------------------------------------------------------------------------

 
 
 
The notice will also identify any medical or vocational experts consulted on the
claim. The Participant may obtain reasonable access to, and copies of, all
documents, records, and other information relevant to the claim for benefits and
may request, in writing, a list of medical or vocational experts consulted.
 
5.17.4. Review of a Denied Disability Claim. A Participant may request a review
of the Committee’s decision regarding a disability claim within 180 days after
receipt of the denial of the disability claim. This request must be in writing
and addressed to the Plan Administrator. The Participant may, but is not
required to, submit written comments, documents, records and other information
relating to the claim for benefits. The review will take into account any such
comments, documents, records and other information submitted by the Participant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The review will be conducted
by a Plan fiduciary different from the fiduciary who originally denied the
claim. This fiduciary cannot be a subordinate of the fiduciary who originally
denied the claim. If the original denial of the claim was based on a medical
judgment, the reviewing fiduciary will consult with an appropriate health care
professional who was not consulted on the original claim and who is not
subordinate to someone who was. The Participant will receive notice of the
reviewing fiduciary's final decision regarding the disability claim within
45 days of the request for review.
 
5.17.5. Deadline to File Claim. To be considered timely under the Plan’s Claims
Procedures, a claim must be filed under Section 5.17.1 or 5.17.3 within one year
after the claimant knew or reasonably should have known of the principal facts
upon which the
 
 
 
36

--------------------------------------------------------------------------------

 
 
 
claim is based. Knowledge of all facts that the Participant knew or reasonably
should have known shall be imputed to the claimant for the purpose of applying
this deadline.
 
5.17.6. Exhaustion of Administrative Remedies. The exhaustion of the Plan’s
claims procedures is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes: (a) No claimant shall be
permitted to commence any legal action to recover Plan benefits or to enforce or
clarify rights under the Plan under Section 502 or Section 510 of ERISA or under
any other provision of law, whether or not statutory, until the claims
procedures have been exhausted in their entirety; and (b) In any such legal
action all explicit and all implicit determinations by the Committee, Trustee or
Plan Administrator, as the case may be, (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.
 
5.17.7. Deadline to File Legal Action. No legal action to recover Plan benefits
or to enforce or clarify rights under the Plan under Section 502 or Section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of: (a) 30 months
after the claimant knew or reasonably should have known of the principal facts
on which the claim is based, or (b) six months after the claimant has exhausted
the claims procedure under this Plan. Knowledge of all facts that the
Participant knew or reasonably should have known shall be imputed to every
claimant who is or claims to be a beneficiary of the Participant or otherwise
claims to derive an entitlement by reference to the Participant for the purpose
of applying the previously specified periods.
 
 
 
37

--------------------------------------------------------------------------------

 
 
 
5.17.8. Committee Discretion; Court Review. The Committee and all persons
determining or reviewing claims have full discretion to determine benefit claims
under the Plan. Any interpretation, determination or other action of such
persons shall be subject to review only if it is arbitrary or capricious or
otherwise an abuse of discretion. Any review of a final decision or action of
the persons reviewing a claim shall be based only on such evidence presented to
or considered by such persons at the time they made the decision that is the
subject of review.
 
 
ARTICLE 6.   FUNDING.
 



Section 6.1.   Source of Benefits. All benefits under the Plan shall be paid
when due by the Company out of its assets or from the Trust.
 
Section 6.2.   No Claim on Specific Assets. No Participant shall be deemed to
have, by virtue of being a Participant in the Plan, any claim on any specific
assets of the Company such that the Participant would be subject to income
taxation on the Participant’s benefits under the Plan before distribution. The
rights of Participants and Beneficiaries to benefits to which they are otherwise
entitled under the Plan shall be those of an unsecured general creditor of the
Company. 
 
ARTICLE 7.   ADMINISTRATION AND FINANCES.
 
Section 7.1.   Administration. The Plan shall be administered by the Committee.
The Company shall bear all administrative costs of the Plan other than those
specifically charged to a Participant or Beneficiary.
 
Section 7.2.   Powers of Committee. In addition to the other powers granted
under the Plan, the Committee shall have all powers necessary to administer the
Plan, including, without limitation, power exercisable in its sole discretion
(a) to interpret the provisions of the Plan; (b) to determine the rights of
employees, Participants and Beneficiaries to benefits under the Plan;
 
 
 
38

--------------------------------------------------------------------------------

 
 
 
(c) to establish and revise the method of accounting for the Plan; (d) to
maintain the Accounts; (e) to determine Crediting Rates for the Accounts; (f) to
establish rules for the administration of the Plan; and (g) to prescribe any
forms required to administer the Plan.
 
Section 7.3.   Actions of the Committee. Except as modified by the Board, the
Committee (including any person or entity to whom the Committee has delegated
duties, responsibilities or authority, to the extent of such delegation) has
total and complete discretionary authority to determine conclusively for all
parties all questions arising in the administration of the Plan, to interpret
and construe the terms of the Plan, and to determine all questions of
eligibility and status of employees, Participants and Beneficiaries under the
Plan and their respective interests. Subject to the claims procedures of Section
5.17, all determinations, interpretations, rules and decisions of the Committee
(including those made or established by any person or entity to whom the
Committee has delegated duties, responsibilities or authority, if made or
established pursuant to such delegation) are conclusive and binding upon all
persons having or claiming to have any interest or right under the Plan.
 
Section 7.4.   Delegation. The Committee, or any officer designated by the
Committee, shall have the power to delegate specific duties and responsibilities
to officers or other employees of the Company or other individuals or entities.
Any delegation may be rescinded by the Committee at any time. Each person or
entity to whom a duty or responsibility has been delegated shall be responsible
for the exercise of such duty or responsibility and shall not be responsible for
any act or failure to act of any other person or entity. All delegations made
under the Otter Tail Corporation Nonqualified Retirement Plan effective January
1, 2003 shall also apply under this Plan.
 
 
 
39

--------------------------------------------------------------------------------

 
 
 
Section 7.5.   Reports and Records. The Committee, and those to whom the
Committee has delegated duties under the Plan, shall keep records of all their
proceedings and actions and shall maintain books of account, records, and other
data as shall be necessary for the proper administration of the Plan and for
compliance with applicable law.
 
ARTICLE 8.   AMENDMENTS AND TERMINATION.
 
Section 8.1.   Amendments. The Company, by action of the Board, or the Committee
to the extent authorized by the Board, may amend the Plan, in whole or in part,
at any time and from time to time. Provided, however, that for a period of 24
months following a Change in Control, no amendment shall be effective without
the approval of a majority of the Participants in the Plan (so long as there is
more than one Participant). Any amendment shall be filed with the Plan
documents. No amendment, however, may be effective to eliminate or reduce any
Account balance, determined as of the date of such amendment, of any Participant
or of any Beneficiary then eligible for benefits, without such Participant's or
Beneficiary's consent.
 
Section 8.2.   Termination.
 
8.2.1.   Termination of Plan. The Company reserves the right to terminate the
Plan at any time by action of the Board. Provided, however, that for a period of
24 months following a Change in Control, no termination shall be effective
without the approval of a majority of the Participants in the Plan (so long as
there is more than one Participant). Upon termination of the Plan, all deferrals
and Company Contributions will cease and no future deferrals or Company
Contributions will be made. Termination of the Plan shall not operate to
eliminate or reduce any Account balance, determined as of the date of such
termination, of any Participant or of any Beneficiary then eligible for
benefits, without such Participant's or Beneficiary's consent. If the Company
desires to distribute benefits
 
 
 
40

--------------------------------------------------------------------------------

 
 
 
on termination of the Plan, the Company must also meet the following
requirements: (a) The distribution must not occur proximate to a downturn in the
financial health of the Company; (b) The Company must terminate all arrangements
of a type similar to the Plan; (c) No distributions may be made as a result of
the termination within 12 months of the termination of all the arrangements; (d)
All distributions must be made in a lump sum within 24 months of the termination
of the Plan; and (e) The Company may not adopt a new arrangement of the same
type covering any of the Participants at any time within three years following
the date of termination of the Plan. Provided, however, that if the termination
occurs within 12 months following a Change in Control, then in lieu of the
requirements of the foregoing sentence, the Company must terminate the
arrangement for all Participants affected by the Change in Control and
distribution must be made in a lump sum as soon as administratively practicable
(but in no event longer than 90 days) following the termination and in no event
later than 12 months following the Change in Control. Accounts shall be credited
with earnings during the payment period in accordance with Section 4.6 and 5.3.
Each Participant who has not terminated employment shall become entitled to 100%
of the amount in all the Participant’s Accounts on Plan termination. These
termination provisions shall be interpreted in a manner consistent with Section
409A of the Code.
 
8.2.2.   Termination of Portion of Plan after a Sale. The Company reserves the
right to terminate that portion of the Plan applicable to Participants employed
by an Employer that is the subject of a Sale to an entity that is not the
Company or an Affiliate so long as the Sale is considered a change in control
under Section 409A of the Code with respect to the Participants whose Accounts
shall be paid in connection with the
 
 
 
41

--------------------------------------------------------------------------------

 
 
 
termination. The Company may terminate and liquidate that portion of the Plan
pursuant to irrevocable action taken within 30 days preceding or 12 months
following the Sale. Provided, however, that all agreements, methods, programs
and other arrangements sponsored by the Company and its Affiliates immediately
after the Sale with respect to which deferrals of compensation are treated as
having been deferred under a single plan under Section 409A of the Code are
terminated and liquidated with respect to each Participant that experienced the
Sale so that all such Participants receive all amounts of compensation under the
Plan and all such agreements, methods, programs and other arrangements. Such
payment shall be made within 12 months of the date the Company irrevocably takes
all necessary action to terminate and liquidate such portion of the Plan and all
other arrangements. The Company may take this action only if the Company remains
primarily liable after the Sale for the payment of the deferred compensation
under the Plan. Accounts under this Plan to be liquidated shall be credited with
earnings during the period between the action taken to terminate the portion of
the Plan and the distribution in accordance with Sections 4.6 and 5.3. This
termination provision shall be interpreted in a manner consistent with Section
409A of the Code and shall be effective on the date the restated Plan is adopted
by the Company.
 
ARTICLE 9.   MISCELLANEOUS.
 
Section 9.1.   No Guarantee of Employment. Neither the adoption and maintenance
of the Plan nor the execution by the Company of a deferral or Account election
with any Participant shall be deemed to be a contract of employment between the
Company or any Affiliate and any Participant. Nothing contained herein shall
give any Participant the right to be retained in the employ of the Company or
any Affiliate or to interfere with the right of the Company or any
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
Affiliate to discharge any Participant at any time, nor shall it give the
Company or any Affiliate the right to require any Participant to remain in its
employ or to interfere with the Participant's right to terminate the
Participant’s employment at any time.
 
Section 9.2.   Release. Any payment of benefits to or for the benefit of a
Participant or a Participant's Beneficiaries that is made in good faith by the
Company in accordance with the Company's interpretation of its obligations
hereunder shall be in full satisfaction of all claims against the Company or an
Affiliate for benefits under this Plan to the extent of such payment.
 
Section 9.3.   Notices. Any notice or communication permitted or required under
the Plan shall be in writing and shall be delivered personally, or sent by
registered or certified mail, return receipt requested, postage prepaid, or sent
by nationally recognized overnight carrier, postage prepaid, or sent by
facsimile transmission to the principal office of the Company, if to the
Company, or to the address last shown on the records of the Company or an
Affiliate, if to a Participant or Beneficiary. Such notice or communication
shall be deemed given (a) when delivered if personally delivered; (b) five
mailing days after having been placed in the mail, if delivered by registered or
certified mail; (c) the business day after having been placed with a nationally
recognized overnight carrier, if delivered by nationally recognized overnight
carrier, and (d) the business day after transmittal when transmitted with
electronic confirmation of receipt, if transmitted by facsimile. Any party may
change the address or facsimile number to which notices or communications are to
be sent to it by giving notice of such change in the manner herein provided for
giving notice.
 
Section 9.4.   Nonalienation. No benefit payable at any time under this Plan
shall be subject in any manner to alienation, sale, transfer, assignment,
pledge, levy, attachment, or encumbrance of any kind by any Participant or
Beneficiary.
 
 
 
43

--------------------------------------------------------------------------------

 
 
Section 9.5.   Tax Liability. The Company may withhold or direct the trustee of
the Trust to withhold from any payment of benefits (or from any other amounts to
be paid to the Participant or Beneficiaries) such amounts as the Company
determines are reasonably necessary to pay any taxes (and interest thereon)
required to be withheld or for which the trustee of the Trust may become liable
under applicable law. The Company may also forward or direct the trustee of the
Trust to forward to the appropriate taxing authority any amounts required to be
paid by the Company or the Trust under the preceding sentence.
 
Section 9.6.   Parachute and Other Payments. No gross up or other recalculations
of amounts owed under this Plan shall be made to avoid excess parachute payments
under Section 280G of the Code or excise tax liability under Section 4999 of the
Code or liability under Section 409A of the Code.
 
Section 9.7.   Indemnification. The Company shall indemnify and defend to the
fullest extent permitted by law any employee or former employee serving or
formerly serving as a member of the Committee against all liabilities, damages,
costs and expenses (including attorneys' fees and amounts paid in settlement of
any claims approved by the Company) occasioned by any act or omission to act in
connection with the Plan, if such act or omission is in good faith.
 
Section 9.8.   Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon to
construe, define, modify, limit, or extend the scope of any provision of the
Plan.
 
Section 9.9.   Applicable Law. The Plan and all rights hereunder shall be
governed by and construed according to the laws of the State of Minnesota,
except to the extent such laws are preempted by the laws of the United States of
America. The Plan shall be interpreted in a manner
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
consistent with all applicable laws, including the Americans with Disabilities
Act and Section 409A of the Code. The restatement of the Plan shall be
interpreted in a manner that does not change the time or form of distribution of
any deferrals made to the Plan before the effective date of the restatement.
 
IN WITNESS WHEREOF, Otter Tail Corporation has caused this Plan to be executed
and has confirmed the joinder of the Affiliates listed on the attached Appendix
A by its duly authorized officers this 28 day of October, 2010.
 
 

  OTTER TAIL CORPORATION                
 
By:
/s/ Michelle Kommer       Its     SVP  HR                   

 
 
 
 
45

--------------------------------------------------------------------------------

 
 
APPENDIX A
AFFILIATES
 
             The following entities are Affiliates under the Plan as of the date
of adoption of the restated Plan:


             Aevenia, Inc.
 
             BTD Manufacturing, Inc.
 
             DMI Industries, Inc.
 
             DMS Health Technologies, Inc.
 
             E.W. Wylie Corporation
 
             Foley Company
 
             Idaho Pacific Holdings, Inc.
 
             Northern Pipe Products, Inc.
 
             Otter Tail Energy Services Company, Inc.
 
             Otter Tail Power Company
 
             ShoreMaster, Inc.
 
             T.O. Plastics, Inc.
 
             Vinyltech Corporation
 

 
 
46